       Case 1:19-cv-05375-PAE-SLC Document 58 Filed 10/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GALINA SIDANOV,

                               Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 19 Civ. 5375 (PAE) (SLC)
MAGELLAN HEALTHCARE, INC., et al.,
                                                                          ORDER
                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.


       Yesterday, October 28, 2020, the Court received an email, attached to this order, from

pro se Plaintiff Galina Sidanov (the “Sidanov Email”). The Court will consider the matters

addressed in the Sidanov Email, especially as they relate to the upcoming Telephone Conference

on November 10, 2020.

       Sidanov is advised, however, that it is improper to email the Court in this manner. Except

in limited circumstances not applicable here, a party shall not have an ex parte communication

with the Court, that is, a party in active litigation shall not initiate a private communication with

the Court and without the party’s adversary. Sidanov shall review and comply with the Court’s

Individual Practices in Civil Cases (“Court’s Practices”), which are also attached to this order. In

accordance with the Court’s Practices, communications with the Court – including from a pro se

party – must be by letter-motion filed on the docket. “A pro se party may not call Chambers or

send any document or filing directly to Chambers. Submissions requiring immediate attention

should be hand-delivered to the Pro Se Intake Unit.” Court’s Practices at (1)(D) (emphasis added).

       The Court notes that the Sidanov Email includes what appears to be a nonparty’s date of

birth, and representations (and photographs) concerning a minor’s health. Accordingly, the Clerk
         Case 1:19-cv-05375-PAE-SLC Document 58 Filed 10/29/20 Page 2 of 2




of Court is respectfully directed to limit access to this Order and the attached Sidanov Email to

Court-users and the parties to this action.

         The Court also notes for Sidanov’s attention that there is a legal clinic in the Southern

District of New York to assist parties in civil cases who do not have lawyers. The Clinic is run by a

private organization called the New York Legal Assistance Group; it is not part of or run by the

Court and it cannot accept filings on behalf of the Court. The Clinic is located at the Thurgood

Marshall United States Courthouse, 40 Centre Street, Room LL22, New York, New York 10007,

which is just inside the Pearl Street entrance to the Courthouse. The Clinic is open on weekdays

from 10 am to 4 pm, except on days when the Court is closed. An unrepresented party can make

an appointment in person or by calling (212) 659-6190.

         The Clerk of Court is respectfully directed to mail a copy of this order and its attachments

to Sidanov.



Dated:          New York, New York
                October 29, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To: Galina Sidanov
         75-68 182nd Street
         Fresh Meadows, New York 11366
